Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 3, 1977, convicting him of bribery in the second degree and bribing a witness, upon a jury verdict, and imposing sentence. Judgment affirmed. No opinion. This case is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). Hopkins, J. P., Latham and Rabin, JJ., concur; Margett, J., dissents .and votes to reverse the judgment and order a new trial, with the following memorandum: It was error for the trial court to charge the jury that defendant’s principal witness, John McAleer, was a character witness and that therefore his testimony alone could not raise a reasonable doubt. McAleer was not a character witness and his testimony, if believed, would have raised a reasonable doubt. That error, which tended to blur a crucial issue and which misled the jury, affected a substantial right and warrants reversal (see People v Ochs, 3 NY2d 54).